                                                       U.S. Department of Justice

                                                       United States Attorney

                                                       Eastern District of Pennsylvania

Jason P. Bologna                                      615 Chestnut Street
Direct Dial: (215) 861-8499                           Suite 1250
Facsimile: (215) 861- 8618                            Philadelphia, Pennsylvania 19106-4476
E-mail Address: Jason.bologna@usdoj.gov               (215) 861-8200

                                                      September 29, 2020

U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

         Re:       United States v. Ajith Bhaskaran
                   Criminal No. 20-306

Dear Clerk:

        Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
filed on September 15, 2020.

                                                      Very truly yours,

                                                      WILLIAM M. McSWAIN
                                                      United States Attorney



                                                       /s Jason P. Bologna
                                                      JASON P. BOLOGNA
                                                      Assistant United States Attorney
